COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


LAURA DENISE EDWARDS
                                                                    MEMORANDUM OPINION*
v.     Record No. 0579-05-4                                             PER CURIAM
                                                                        JUNE 14, 2005
ALEXANDRIA DEPARTMENT
 OF SOCIAL SERVICES


                 FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                  John E. Kloch, Judge

                 (Anne Wren Norloff; Law Office of Anne Wren Norloff, on brief),
                 for appellant.

                 (Jonathan D. Westreich, on brief), for appellee.

                 (Stephen F. Moller, on brief), Guardian ad litem for the minor
                 children.


       On December 6, 2004, the trial court entered orders terminating the parental rights of

Laura Edwards to her two sons pursuant to Code § 16.1-283(B) and Code § 16.1-283(C)(2).

Regarding two of Edwards’ daughters, the trial court entered permanency planning orders with

the goal of permanent foster care. Concerning another daughter, the trial court also entered a

permanency planning order with the goal of achieving “Another Planned Permanent Living

Arrangement.”

       On appeal, Edwards contends the trial court erred in entering the orders regarding her

children at the conclusion of an evidentiary hearing she did not attend. Edwards also argues the

trial court erred in entering the orders because the statutory requirements for foster care service



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
plans were not met and the Department of Social Services did not provide services necessary to

address the conditions giving rise to the abuse and neglect.

       Edwards did not raise these arguments in the trial court. “The Court of Appeals will not

consider an argument on appeal which was not presented to the trial court.” Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). See Rule 5A:18.

Accordingly, Rule 5A:18 bars our consideration of the questions raised on appeal. Moreover,

the record does not reflect any reason to invoke the good cause or ends of justice exceptions to

Rule 5A:18.

       Accordingly, we summarily affirm the decisions of the trial court. See Rule 5A:27.

                                                                            Affirmed.




                                               -2-